DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer	

The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from application 16/271161 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim 21, 23-30, 41-58 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, none of the cited prior art or any prior art available discloses:
“wherein the grommet comprises a throat extending from the rod end to the shoulder in the interior of the grommet, and a throat axial length is configured to be about 10% to about 20% of an overall axial length of the rod”.
Therefore, claim 21 is deemed allowable.

Regarding claim 41, none of the cited prior art or any prior art available discloses:

Therefore, claim 41 is deemed allowable.

Regarding claim 50, none of the cited prior art or any prior art available discloses:
“an interior of the rod has a divot extending radially inward relative to the axis into the hollow of the rod, and the divot is located adjacent to a distal end of the rod”. 
Therefore, claim 50 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743